Citation Nr: 1826517	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-31 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than June 13, 2011, for the grant of service connection for PTSD.

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide-agent exposure.

3.  Entitlement to service connection for a kidney disorder, to include as secondary to herbicide-agent exposure.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

(The issue of whether an August 2009 decision of the Board of Veterans' Appeals (the Board) that denied the reopening of a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) contains clear and unmistakable error (CUE) is the subject of another decision under the different docket number.)


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

These matters come to the Board from February 2008 and May 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2008 rating decision, a RO denied entitlement to service connection for hypertension, a kidney disorder, hearing loss, and tinnitus.  In March 2008, the Veteran filed a timely notice of disagreement with those denials.  In May 2008, a RO issued a statement of the case on those four denials.  In July 2008, the Veteran's counsel submitted a VA Form 9 to perfect an appeal of those four issues.  The Veteran's counsel submitted the VA Form 9 to a different RO than the one that had jurisdiction over the claim.  That said, VA was in constructive possession of the timely filed VA Form 9.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Veteran perfected an appeal of those four denials and those issues are before the Board at this time and the issues are as stated on the first page of this decision.

All issues except the earlier effective date issue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On August 11, 2009, the Board denied the reopening of the claim of entitlement to service connection for PTSD.

2.  In January 2015, the Veteran's counsel submitted a motion to revise the August 2009 Board decision that denied the reopening of the claim of entitlement to service connection for PTSD on the basis of CUE.

3.  In a separate decision under a different docket number, the Board is denying the motion to revise the August 2009 Board decision that denied the reopening of the claim of entitlement to service connection for PTSD on the basis of CUE.

4.  Effective July 13, 2010, VA amended its regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor.

5.  The RO received the Veteran's claim to reopen a claim of entitlement to service connection for PTSD on June 13, 2011.

6.  In a May 2012 rating decision, a RO granted service connection for PTSD effective June 13, 2011, pursuant to the liberalizing regulation.

7.  There was no formal claim, informal claim, or written intent to file a claim to reopen a claim of entitlement to service connection for PTSD between August 11, 2009, and June 12, 2011.

8.  The weight of evidence shows that from July 13, 2010, to June 12, 2011, the Veteran had PTSD related to his fear of hostile military activity.



CONCLUSION OF LAW

The criteria for the assignment of an effective date of July 13, 2010, for the grant of service connection for PTSD have been met.  38 U.S.C. §§ 511, 5110 (2012); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.304, 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran and his counsel have not raised any issues with the duty to notify or duty to assist except for stating in an August 2014 VA Form 9 that VA must advise the Veteran of the existence of negative evidence and how to counter this evidence.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has specifically found that notice pursuant to VA's duty to notify "may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the Veteran's claim)."  Wilson v. Mansfield, 506 F.3d 1055, 1062 (Fed. Cir. 2007).  The United States Court of Appeals for Veterans Claims (Court) has further stated since 38 U.S.C.A. § 5103 (a) "deals only with information and evidence gathering prior to the initial adjudication of a claim . . . it would be senseless to construe that statute as imposing upon the Secretary a legal obligation to rule on the probative value of information and evidence presented in connection with a claim prior to rendering a decision on the merits itself."  Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  Therefore, the assertion that the Veteran should be provided notification as to the existence of negative evidence and how to counter this evidence in his case is meritless.  

Governing law and regulations

A decision of the Board becomes final and binding and is not subject to revision on the same factual basis.  38 U.S.C. § 7104; 38 C.F.R. §§ 20.1100.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection and a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran that may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to a veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

When compensation is awarded pursuant to a liberalizing law, or liberalizing VA issue approved by the Secretary or the Secretary's direction, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  When compensation is awarded pursuant to a liberalizing law or VA issue that became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim.  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114.

Effective July 13, 2010, VA amended its regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor.  75 Fed. Reg. 39,843 (July 13, 2010).  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Analysis

On August 11, 2009, the Board denied the reopening of the claim of entitlement to service connection for PTSD.  The RO received the Veteran's claim to reopen a claim of entitlement to service connection for PTSD on June 13, 2011.  In a May 2012 rating decision, a RO granted service connection for PTSD effective June 13, 2011.

The August 11, 2009, Board decision that denied the reopening of the claim of entitlement to service connection for PTSD is final.  See 38 U.S.C. § 7104 (2012). A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C. § 7111; 38 C.F.R. §20.1400.  

In January 2015, the Veteran's counsel submitted a motion to revise the August 2009 Board decision that denied the reopening of the claim of entitlement to service connection for PTSD on the basis of CUE.  In a separate decision under a different docket number, the Board is denying the motion to revise the August 2009 Board decision that denied the reopening of the claim of entitlement to service connection for PTSD on the basis of CUE. Therefore, an earlier effective date cannot be granted based on CUE in the August 2009 Board decision.

The Board has reviewed the evidence of record between August 11, 2009, and June 12, 2011, to see if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim to reopen the claim of entitlement to service connection for PTSD, and finds nothing in the record to support such a finding.  See 38 C.F.R. §§ 3.1(p), 3.155.  In fact, the Veteran and his counsel have not asserted that a claim to reopen was filed prior to June 13, 2011.  

Instead, in a January 2015 statement, the Veteran's counsel argued that an effective date in April 1996 is warranted because the Veteran submitted new and material evidence at the time of a January 1997 rating decision that denied the reopening of a claim of service connection for PTSD.  The counsel argued that a December 5, 1996, VA treatment record showing that the Veteran was being treated in a PTSD group is new evidence of PTSD because that record shows the Veteran was attending a PTSD group.  The counsel states that while this record did not provide a diagnosis, the record is new and material evidence.  

In its August 2009 decision, the Board determined that the January 1997 rating decision is final because the Veteran did not file a substantive appeal on that denial.  Moreover, there is no specific allegation of CUE as to the denial in the January 1997 rating decision.  Therefore, an earlier effective date cannot be granted based on the adjudication in the January 1997 rating decision.

In a June 2012 notice of disagreement, the Veteran's counsel argues that an earlier effective date is warranted pursuant to 38 C.F.R. § 3.114.  The counsel argues that an effective date earlier than June 13, 2011, is warranted based on the fact that VA treatment records show that he had PTSD prior to the effective date of the liberalizing regulation for establishing an in-service stressor.  The liberalizing regulation is effective July 13, 2010.  Therefore, an effective date earlier than July 13, 2010, based on this liberalizing regulation cannot be granted.  That said, given that the Veteran filed his claim within one year of the effective date of the liberalizing regulation, he is eligible for an effective date of July 13, 2010, if the evidence shows that entitlement to service connection for PTSD continuously existed from July 13, 2010, to June 12, 2011, the date just prior to the date of his claim to reopen.  

A March 2012 VA examination report reflects that the Veteran's symptoms of PTSD were related to fear of hostile military activity during service.  VA treatment records show that the Veteran had PTSD from July 13, 2010, to June 12, 2011.  The weight of evidence shows that from July 13, 2010, to June 12, 2011, the Veteran had PTSD related to his fear of hostile military activity.

In conclusion, for reasons stated above, the Board finds that the effective date for the grant of service connection for PTSD is July 13, 2010.  The benefit sought on appeal, entitlement to an earlier effective date, is accordingly granted to that extent.


ORDER

Entitlement to an effective date of July 13, 2010, but no earlier, for the grant of service connection for PTSD is granted.


REMAND

Given his allegation that his hypertension and kidney disorder are related to herbicide-agent exposure and the service treatment records showing elevated blood pressure readings, the RO should afford the Veteran an examination or examinations to determine whether these disorders are related to service.  

The Veteran was last examined for his hearing loss and tinnitus in January 2008 at which time he did not have a hearing loss disability for VA purposes in either ear.  38 C.F.R. § 3.385 (2017).  Given the passage of time, another VA examination is necessary to determine whether the Veteran currently has a hearing loss in either ear for VA purposes and, if so, whether it is related to in-service noise exposure.  

The basis of the January 2008 VA examiner's negative medical nexus opinion on tinnitus was that the hearing was within normal limits from 500 to 6000 Hertz bilaterally on entrance and separation.  Prior to January 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  In order to facilitate data comparison, the ASA standards have been converted to the International Standards Organization (ISO)-American National Standards Institute (ANSI) standards.  The December 1965 entrance examination shows that the puretone threshold in the right ear at 500 Hertz was 25 decibels (converted from ASA to ISO-ANSI values).  Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Because the examiner did not apparently base his opinion on the converted audiometric readings, another examination is necessary.

The evidence shows that the Veteran had received Social Security disability benefits.  The RO should attempt to obtain any records pertaining to the Veteran's claim for Social Security disability benefits.

As these claims are being remanded for the above-mentioned reasons, the AOJ should obtain any additional records from the Brooklyn VA Medical Center from July 2014 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his hypertension, kidney disorder, hearing loss, and tinnitus, and obtain any identified records.

Regardless of his response, obtain any additional records from the Brooklyn VA Medical Center from July 2014 to the present.

2.  Attempt to obtain any records from the Social Security Administration regarding the Veteran's claim for Social Security disability benefits.

3.  After the development in 1 and 2 is completed, the AOJ should arrange for an examination or examinations of the Veteran to determine the nature and likely etiology of his hypertension and kidney disorder.  The Veteran's claims file must be reviewed by the examiner or examiners in conjunction with the examination or examinations. 

An examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to the hypertension and kidney disorder.

Based on claims file review and examination of the Veteran, an examiner or examiners should provide opinions responding to the following: 

(a)  Opine as to whether it is at least as likely as not (50% or better probability) that the hypertension is related to, or had its onset during, his active service, to include in-service elevated blood pressure readings and in-service herbicide-agent exposure.

(b)  Opine as to whether it is at least as likely as not (50% or better probability) that any current kidney disorder or history of kidney cysts and stones is related to, or had its onset during, his active service, to include in-service herbicide-agent exposure.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

4.  After the development in 1 and 2 is completed, the AOJ should arrange for an examination of the Veteran to determine the nature and likely etiology of any current hearing loss and tinnitus.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination. 

An examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability manifested by hearing loss and tinnitus.  

Based on claims file review and examination of the Veteran, the examiner should provide opinions responding to the following:

(a)  With consideration of the December 1965 entrance examination showing that the puretone threshold in the right ear at 500 Hertz was 25 decibels (converted from American Standards Association (ASA) to International Standards Organization-American National Standards Institute (ISO-ANSI) values), opine as to whether it is at least as likely as not (50% or better probability) that any current tinnitus is related to, or had its onset during, his active service, to include in-service noise exposure.

(b)  With consideration of the December 1965 entrance examination showing that the puretone threshold in the right ear at 500 Hertz was 25 decibels (converted from American Standards Association (ASA) to International Standards Organization-American National Standards Institute (ISO-ANSI) values), opine as to whether it is at least as likely as not (50% or better probability) that any current hearing loss in either ear is related to, or had its onset during, his active service, to include in-service noise exposure.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

5.  Thereafter, the AOJ must readjudicate the issues on appeal, with consideration of all evidence of record.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


